Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Capeci, J.), rendered May 9, 2011, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea was not knowingly, voluntarily, and intelligently made because he was not advised, prior to entering his plea of guilty, that his sentence would include a five-year period of postrelease supervision which was thereafter imposed at sentencing. However, contrary to the defendant’s contention, the record reveals that the court advised the defendant at the outset of the plea proceedings that his sentence would include a five-year period of postrelease supervision (cf. People v Catu, 4 NY3d 242, 245 [2005]). Accordingly, the defendant is not entitled to vacate his plea on this ground. Skelos, J.P., Chambers, Sgroi and Hinds-Radix, JJ., concur.